Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 1/6/2022. Currently claims 1-19 are pending.
Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. There are three main arguments presented by applicant. The crux of the first and second of applicant’s argument is that the amended limitations of “a separation structure interposed between the first substrate and the second substrate and configured to prevent a vertical force that is vertically exerted to the first substrate from being horizontally transmitted the first substrate and to the second substrate”, “a plurality of separation structures provided between the plurality of substrates and configured to prevent transmission a vertical force from being horizontally transmitted between the plurality of substrates” and “a separation structure provided between the first substrate and the second substrate and configured to prevent a vertical force that is vertically exerted to the first substrate from being horizontally transmitted the first substrate to the second substrate, the bio-signal measurer being configured to measure a pulse wave signal of a user by using the optical sensor when the user is in contact with the first substrate, and measure the vertical force applied to the first substrate by the user using the force sensor” for independent claims 1, 10 and 14 respectively is not taught. While, there are some differences in the language of these limitations for these three claims, the crux of applicant’s first argument is the same for all three claims. Applicant argues that the primary reference of Shemesh has a flexible membrane (a first substrate) that is surrounded by non-compressible material (a separation structure), which may absorb a vertical force, it cannot prevent the vertical force from being transmitted in a horizontal direction. As applicant argues:
“Shemesh describes that a PPG sensor includes an upper section made of a flexible membrane surrounding a non-compressible, for making contact with a finger, and a lower section made of a compressible optically transmissive material for absorbing pressure induced by contact made by the finger. See paragraph [0106] and FIG. 7 of Shemesh.
Given that the flexible membrane and the compressible optically transmissive material are located between the finger and the PPG sensor (e.g., an LED and a photodiode), the flexible membrane and the compressible optically transmissive material may absorb a vertical force applied to the PPG sensor by the finger, but cannot prevent the vertical force from being transmitted in the horizontal direction.” [see pg. 8 of applicant’s arguments received on 1/6/2022].
In response, this argument is not persuasive. Applicant’s arguments are not commensurate with the scope of the claims. While, not explicitly stated, applicant appears to implying that a vertical force is a downward force exerted on the top of the substrate. This interpretation is consistent with the specification for example see para 58 of applicant’s specification received on 5/24/2019 which states:
“The separation structures 130 may prevent transmission of force between the first substrates 110 and between the first substrate 110 and the second substrate 120 such that a force exerted on the top of the first substrate 110 is not transmitted to other first substrates 110 and the second substrates 120 and a force exerted on the top of the second substrate 120 is not transmitted to the first substrate 110.”
Additionally, the disclosure doesn’t appear to provide a special definition for “vertical force”. A vertical force can be a force applied on a top of the substrate as it appears applicant is arguing (like pressing down on the top of the substrate), but a “vertical force” can also be a force applied in a vertical direction toward a substrate. For example if a standard x,y,z coordinate system is used a horizontal force relative to the substrate would be the x axis and a vertical force could be either the y axis  or the z axis (i.e. the force on top of the substrate). While, not indefinite applicant’s claims have a broader scope in that either a force applied along the y or z axis can be considered a vertical force. In addition, the claim does not limit the separation structure from preventing any or all vertical forces only a vertical force applied to the membrane resulting in horizontal force being transmitted. It is also important to note that none of the clamed limitations recite that the vertical force is applied on the surface of the substrate. For instance, claim 1 recites “a vertical force that is vertically exerted to the first substrate”. This is important as “on the surface” is important to make clear that the force is actually applied to substrate, while “to” can also include a force in the direction toward the substrate but not necessarily being on that substrate. Thus, applicant’s argument is not commensurate in scope with the claims since there are additional forces. However, instead of claiming a vertical force to a substrate, applicant could amend vertical force to be “downward force exerted on top the substrate” or applying “a compressive force on the surface of the substrate” which would overcome the current prior art rejection. 
The crux of applicant’s second argument is directed to the same limitations as discussed previously not being taught by the prior art. In particular applicant argues the prior art elements in the previous rejection linked to the separation structure/structures is not between/interposed only prevent compression above the first and second substrates but not between them. As applicant argues:
“Referring to the Examiner’s Annotated FIG. 2D of Shemesh together with FIG. 7 of Shemesh, Applicant note that Shemesh’s flexible membrane (allegedly corresponding to the claimed “separation structure”) is not provided between the first substrate and the second substrate, but instead is provided on the top of the first substrate and the second substrate. Therefore, Shemesh does not teach or suggest “a separation structure interposed between the first substrate and the second substrate and configured to prevent a vertical force that is vertically exerted to the first substrate from being horizontally transmitted from the first substrate to the second substrate,” as claimed.” [see pg. 11 of applicant’s arguments]
In response this argument is overall not persuasive as this argument is not commensurate with the scope of claims. While applicant makes a good point that the incompressible material is on the top above the substrates, as clearly shown in labelled figures below the rejections of the current final rejections, there are separation structure/structures between/interposed between the substrates. Like in the first argument (and discussed in further detail above), a vertical force and vertically exerting to the first substrate is broader than what it appears applicant is arguing. Thus, applicant’s argument is not persuasive. 
The crux of the third argument is directed to claim 2. Here, applicant has amended the dependent claim to include the additional limitation “wherein the optical sensor is provided inside the first substrate, and the force sensor is disposed on a lower surface of the first substrate”. Applicant argues this limitation is not taught because Shemesh doesn’t disclose the pressure sensor on a lower surface of the substrate. As applicant argues:
“Shemesh merely discloses that a pressure sensor is positioned with or near a PPG assembly. See paragraph [0046] of Shemesh. Shemesh does not teach placing the pressure sensor on a lower surface of a substrate including a PPG sensor, which opposes an upper surface of the substrate to be contacted by a finger.” [see pg. 12 of applicant’s arguments received on 1/6/2022].
This response is not persuasive. This is a piecemeal argument. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In previous office action rejection and current rejection to claim 2 (and claim 1 which claim 2 is dependent on), claim 2 is rejected by Shemesh in view of Mukkamala. Not by Shemesh alone. This is important because the placement of the force sensor is explicitly modified to the lower surface of the substrate based on the teachings of Mukkamala. For example, see pg. 5 of previous office action (office action mailed on 10/18/2021):
“Mukkamala discloses integrating a PPG sensor with a thin-filmed capacitive transducer sensor (ie a force sensor) positioned below a PPG sensor (ie the first substrate) for a uniform pressure measurement…”
As noted here, Mukkamala discloses a PPG sensor (the substrate) with a thin-filmed capacitive transducer sensor (understood to be a force sensor) below the PPG sensor. However, applicant’s arguments never address Shemesh as modified by Mukkamala or even the Mukkamala reference (even individually). Let alone, provide a rational for why this combination fails to recite claim 2 as amended. Thus, this argument is not persuasive. Therefore, applicant arguments are not persuasive and the same prior art recites the claims as most recently amended.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh et al (US 20170020399) hereafter known as Shemesh in view of Mukkamala et al (WO 2017152098 shows up as Hahn et al on listed references) hereafter known as Mukkamala.

Regarding Claim 1
Shemesh discloses:
A bio-signal measurement apparatus [see abstract… “Disclosed are methods, circuits, assemblies, devices, systems and associated machine executable code for biological sensing, wherein a composite bio-parameter sensor assembly, device, or system detects one or more biological parameters of a subject person”] comprising:
a first substrate [see labelled figure below rejection to claim 1];
a second substrate [see labelled figures below rejection to claim 1], an upper surface of the first substrate and an upper surface of the second substrate being disposed at a same level [see para 44…. “Accordingly, and in order to maximize SNR value, setting the optimal PD area around a LED and duplicating it several times may provide optimal results.” and labelled figures. Based on these sections it is understood that the labelled first substrate and each of the circles labelled second substrates below are composed duplicate components. Thus, it is understood that each part of the first and second substrates are configured to be on the same level. Fig. 7 shows these substrates when integrated with a pressure sensor, with the upper surface being the labelled “flexible membrane”];
an optical sensor provided in the first substrate [see LED and PD in labelled figures below and para 40… “the LED and or Photodiode (PD)” Photodiodes and LEDs are optical sensors];
a force sensor [see para 46… “According to some embodiments, displacement sensors, that may include, but are not limited to, any combination of motion sensors and/or pressure sensors, may be positioned with or near the PPG assembly and may be arranged so as to be in physical contact with an area of user's skin at or near the skin area with which the PPG sensors are in contact.” A PPG assembly is a combination of photodiodes and LEDs which make up the first and second substrates]
a separation structure interposed between the first substrate and the second substrate and configured to prevent transmission of a vertical force that is vertically exerted to the first substrate from being horizontally transmitted from the first substrate to the second substrate [see labelled Figures below rejection to claim 1 and see Fig. 7 see “flexible membrane surrounding Non-compressible material” which shows how the PPG assemblies (ie photodiodes and LEDs which make up the first and second substrates) are surrounded by separation structures)].
Additionally, Shemesh is directed to blood pressure measurement [see claim 8… “wherein biological parameters detected by said PPG sensor, said ECG sensor, or by a combination of data from both said PPG and ECG sensors, is selected from a group consisting of: Heart Rate, Heart Rate Variability, Breathing Rate, ECG signal, Pulse Transmit Time, Blood Pressure”]
However, while Shemesh discloses a force sensor with the first substrate, Shemesh places the force sensor above the first substrate [see Fig. 7 and para 106… “In FIG. 7, there is shown, in accordance with some embodiments of the present invention, an exemplary PPG sensor integrated with a Pressure Sensor.  The PPG/Pressure Sensors shown, include an upper section made of a Flexible Membrane Surrounding a Non-Compressible Material, for making contact with a body part of a subject (e.g. the finger of a wearer of a composite sensor watch/band).  Further shown is a lower section made of a Compressible Optically Transmissive Material for absorbing pressure induced by contact made by the body part of the subject (e.g. finger skin) and providing respective pressure indicative signals.” The PPG is a photodiode and a LED (which are optical elements) of the first substrate]. Thus, Shemesh fails to explicitly disclose a force sensor “provided below the optical sensor”.
	Mukkamala discloses integrating a PPG sensor with a thin-filmed capacitive transducer sensor (ie a force sensor) positioned below a PPG sensor (ie the first substrate) for a uniform pressure measurement [see para 94… “The pressure sensor 25 324 (DigiTacts Sensors, Pressure Profiling Systems, USA) is a thin-filmed, 16x3 array of capacitive transducer elements (5 mm length squares). Each element outputs the pressure exerted on it in the normal direction and has specifications that are congruent with BP measurement (e.g., resolution and range are < 1 mmHg and> 250 mmHg). The PPG sensor 320 is on top of the pressure sensor 324 with a rigid structure-foam 30 sheet interface between the two. This interface allows the force applied on the PPGsensor 320 (but not elsewhere on the enclosure) to reach the pressure sensor 324 and be uniformly distributed on the pressure sensor 324.”] in the analogous art of blood pressure diagnostics [see abstract… “A method is presented for measuring blood pressure”]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Shemesh by using a thin-filmed capacitive transducer sensor (ie a force sensor) positioned under the PPG sensors (ie optical elements of the first substrate) similarly to that disclosed by Mukkamala as this would allow for the benefit of uniform pressure to be measured across the first substrate, thereby helping to improve the analysis of the resulting blood pressure measurement.

    PNG
    media_image1.png
    530
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    683
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    460
    551
    media_image3.png
    Greyscale

Regarding claims 2-4, first see labelled figures below rejection to claim 1 which shows the claimed confirmation of the second substrate comprises two sub-substrates, and the first substrate is provided between the two sub-substrates. With respect to limitation, “wherein the optical sensor is provided inside the first substrate, and the force sensor is disposed on a lower surface of the first substrate” see rejection to claim 1 above. In particular, that section discloses the PPG sensor (i.e. a first substrate) with a thin-filmed capacitive transducer sensor (i.e. a force sensor) positioned below the PPG sensor.

Regarding claim 5, as discussed in rejection to claim 1, Fig. 7 of Shemesh explicitly discloses the area surrounding (ie the separation structures) the PPG sensors (ie the first and second substrates) is “non-compressible”.

Regarding claim 6, para 47 of Shemesh [see “upper section made of a Flexible Membrane Surrounding a Non-Compressible Material, for making contact with a body part of a subject (e.g. the finger of a wearer of a composite sensor watch/band)”] and Fig. 7 shows how the top of the substrates is configured to be touched by a single finger. Combined with the fact that the substrates are next to each other, it is understood that the both the first and second substrate are disposed to be simultaneously touched by a single finger.

Regarding Claim 7, see labelled figures below rejection to claim 1 which shows the separation structures in contact with the first and second substrates.

Regarding claims 8-9:
With respect to claim 8 see labelled figure of Shemesh below rejection to claims 8-9. As shown below light from the central LED (part of optical element) passes through the dotted x out of the page which is perpendicular to separation structure. 

With respect to claim 9, see labelled figure of Shemesh below rejection to claims 8-9 and see para 106… “The PPG/Pressure Sensors shown, include an upper section made of a Flexible Membrane Surrounding a Non-Compressible Material”. The area surrounding the PPG/sensors (ie the first and second membranes is non-compressible which means it blocks transmission of force in a direction perpendicular to the light from the central LED.

    PNG
    media_image4.png
    361
    365
    media_image4.png
    Greyscale





Regarding claim 10:
Mukkamala discloses:
A bio-signal measurement apparatus [see abstract… “Disclosed are methods, circuits, assemblies, devices, systems and associated machine executable code for biological sensing, wherein a composite bio-parameter sensor assembly, device, or system detects one or more biological parameters of a subject person”] comprising:
a plurality of substrates provided at a same level [see labelled figures below rejection to claim 10 and see para 44…. “Accordingly, and in order to maximize SNR value, setting the optimal PD area around a LED and duplicating it several times may provide optimal results.” and labelled figures. Based on these sections it is understood that the labelled first substrate and each of the circles labelled second substrates below are composed duplicate components. Thus, it is understood that each part of the substrates are configured to be on the same level.];
a plurality of force sensors for each substrate [see para 46… “According to some embodiments, displacement sensors, that may include, but are not limited to, any combination of motion sensors and/or pressure sensors, may be positioned with or near the PPG assembly and may be arranged so as to be in physical contact with an area of user's skin at or near the skin area with which the PPG sensors are in contact.” A PPG assembly is a combination of photodiodes and LEDs which make up the first and second substrates]; and
a plurality of separation structures provided between the plurality of substrates and configured to prevent a vertical force from being horizontally transmitted between the plurality of substrates [see labelled figures below rejection to claim 10 and see Fig. 7 see “flexible membrane surrounding Non-compressible material” which shows how the PPG assemblies (ie photodiodes and LEDs which make up the substrates) are surrounded by areas (ie separation structures)]


Additionally, Shemesh is directed to blood pressure measurement [see claim 8… “wherein biological parameters detected by said PPG sensor, said ECG sensor, or by a combination of data from both said PPG and ECG sensors, is selected from a group consisting of: Heart Rate, Heart Rate Variability, Breathing Rate, ECG signal, Pulse Transmit Time, Blood Pressure”]
However, while Shemesh discloses a plurality of force sensors with each substrate, Shemesh places the force sensor above each substrate [see Fig. 7 and para 106… “In FIG. 7, there is shown, in accordance with some embodiments of the present invention, an exemplary PPG sensor integrated with a Pressure Sensor.  The PPG/Pressure Sensors shown, include an upper section made of a Flexible Membrane Surrounding a Non-Compressible Material, for making contact with a body part of a subject (e.g. the finger of a wearer of a composite sensor watch/band).  Further shown is a lower section made of a Compressible Optically Transmissive Material for absorbing pressure induced by contact made by the body part of the subject (e.g. finger skin) and providing respective pressure indicative signals.” The PPG is a photodiode and a LED (which are optical elements) of the first substrate]. Thus, Shemesh fails to explicitly disclose each force sensor “provided below each of the plurality of substrates”.
	Mukkamala discloses integrating a PPG sensor with a thin-filmed capacitive transducer sensor (ie a force sensor) positioned below a PPG sensor (ie the componets that are part of first and second substrate) for a uniform pressure measurement [see para 94… “The pressure sensor 25 324 (DigiTacts Sensors, Pressure Profiling Systems, USA) is a thin-filmed, 16x3 array of capacitive transducer elements (5 mm length squares). Each element outputs the pressure exerted on it in the normal direction and has specifications that are congruent with BP measurement (e.g., resolution and range are < 1 mmHg and> 250 mmHg). The PPG sensor 320 is on top of the pressure sensor 324 with a rigid structure-foam 30 sheet interface between the two. This interface allows the force applied on the PPGsensor 320 (but not elsewhere on the enclosure) to reach the pressure sensor 324 and be uniformly distributed on the pressure sensor 324.”] in the analogous art of blood pressure diagnostics [see abstract… “A method is presented for measuring blood pressure”]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Shemesh by using a thin-filmed capacitive transducer sensor (ie a force sensor) positioned under the PPG sensors (ie elements of the substrates) similarly to that disclosed by Mukkamala as this would allow for the benefit of uniform pressure to be measured across the substrates, thereby helping to improve the analysis of the resulting blood pressure measurement.

    PNG
    media_image5.png
    514
    683
    media_image5.png
    Greyscale



    PNG
    media_image3.png
    460
    551
    media_image3.png
    Greyscale

Regarding claims 11-12, see labelled figures below rejection to claims 10 which shows at both arrangements. Please note with respect to claim 11… the claim does not require the entire plurality of substrates be in a straight light since the first substrate and at least two of the second substrates are in a straight line, this is interpreted as reciting the claim.

Regarding claim 13, as discussed in rejection to claim 10, Fig. 7 of Shemesh explicitly discloses the area surrounding (ie the separation structures) the PPG sensors (ie the first and second substrates) is “non-compressible”.


Regarding claim 14:
A blood pressure measurement apparatus [see claim 8… “wherein biological parameters detected by said PPG sensor, said ECG sensor, or by a combination of data from both said PPG and ECG sensors, is selected from a group consisting of: Heart Rate, Heart Rate Variability, Breathing Rate, ECG signal, Pulse Transmit Time, Blood Pressure”.] comprising: a bio-signal measurer [see Figs. 2D and 7] comprising:
a first substrate [see labelled figures below rejection to claim 14];
a second substrate [see labelled figures below rejection to claim 14], an upper surface of the first substrate and an upper surface of the second substrate are disposed at a same level [see para 44…. “Accordingly, and in order to maximize SNR value, setting the optimal PD area around a LED and duplicating it several times may provide optimal results.” and labelled figures. Based on these sections it is understood that the labelled first substrate and each of the circles labelled second substrates below are composed duplicate components. Thus, it is understood that each part of the first and second substrates are configured to be on the same level. Fig. 7 shows these substrates when integrated with a pressure sensor, with the upper surface being the labelled “flexible membrane”];
an optical sensor provided in the first substrate [see LED and PD in labelled figures below and para 40… “the LED and or Photodiode (PD)” Photodiodes and LEDs are optical sensors];
a force sensor [see para 46… “According to some embodiments, displacement sensors, that may include, but are not limited to, any combination of motion sensors and/or pressure sensors, may be positioned with or near the PPG assembly and may be arranged so as to be in physical contact with an area of user's skin at or near the skin area with which the PPG sensors are in contact.” A PPG assembly is a combination of photodiodes and LEDs such as the first or second substrates]
a separation structure provided between the first substrate and the second substrate and configured to prevent a vertical force that is vertically exerted to the first substrate from being horizontally transmitted from the first substrate to the second substrate [see labelled Figures below rejection to claim 14 and see Fig. 7 see “flexible membrane surrounding Non-compressible material” which shows how the PPG assemblies (ie photodiodes and LEDs which make up the substrates) are surrounded by areas (ie separation structures)]
 the bio-signal measurer being configured to measure a pulse wave signal of a user by using the optical sensor when the user is in contact with the first substrate, and measure the vertical force applied to the first substrate by the user using the force sensor [see para 8… “Signals generated by the displacement sensors (e.g. pressure sensors), may be used by a PPG related signal processing circuit to compensate for and thus mitigate PPG sensing artifacts,” and para 106… “an upper section made of a Flexible Membrane Surrounding a Non-Compressible Material, for making contact with a body part of a subject (e.g. the finger of a wearer of a composite sensor watch/band”. As described here, a finger is applied on the surface of the PPG sensor which transmits a force and provides a signal (ie a pulse wave signal).].; and
a processor [see para 29… “a data processing system suitable for storing and/or executing program code may include at least one processor coupled directly or indirectly to memory elements” A data processing system is at least a processor] configured to estimate a blood pressure of the user based on the pulse wave signal and the vertical force [see para 8… “Signals generated by the displacement sensors (e.g. pressure sensors), may be used by a PPG related signal processing circuit to compensate for and thus mitigate PPG sensing artifacts,” and para 106… “an upper section made of a Flexible Membrane Surrounding a Non-Compressible Material, for making contact with a body part of a subject (e.g. the finger of a wearer of a composite sensor watch/band”. And see claim 8… “wherein biological parameters detected by said PPG sensor, said ECG sensor, or by a combination of data from both said PPG and ECG sensors, is selected from a group consisting of: Heart Rate, Heart Rate Variability, Breathing Rate, ECG signal, Pulse Transmit Time, Blood Pressure”. As described here, a finger is applied on the surface of the PPG sensor which transmits a force and provides a signal (ie a pulse wave signal). The pulse wave signal is combined with the pressure measurement to mitigate sensing artifacts to ultimately provide a blood pressure].
However, while Shemesh discloses a force sensor with the first substrate, Shemesh places the force sensor above the first substrate [see Fig. 7 and para 106… “In FIG. 7, there is shown, in accordance with some embodiments of the present invention, an exemplary PPG sensor integrated with a Pressure Sensor.  The PPG/Pressure Sensors shown, include an upper section made of a Flexible Membrane Surrounding a Non-Compressible Material, for making contact with a body part of a subject (e.g. the finger of a wearer of a composite sensor watch/band).  Further shown is a lower section made of a Compressible Optically Transmissive Material for absorbing pressure induced by contact made by the body part of the subject (e.g. finger skin) and providing respective pressure indicative signals.” The PPG is a photodiode and a LED (which are optical elements) of the first substrate]. Thus, Shemesh fails to explicitly disclose a force sensor “provided below the optical sensor”.
	Mukkamala discloses integrating a PPG sensor with a thin-filmed capacitive transducer sensor (ie a force sensor) positioned below a PPG sensor (ie the first substrate) for a uniform pressure measurement [see para 94… “The pressure sensor 25 324 (DigiTacts Sensors, Pressure Profiling Systems, USA) is a thin-filmed, 16x3 array of capacitive transducer elements (5 mm length squares). Each element outputs the pressure exerted on it in the normal direction and has specifications that are congruent with BP measurement (e.g., resolution and range are < 1 mmHg and> 250 mmHg). The PPG sensor 320 is on top of the pressure sensor 324 with a rigid structure-foam 30 sheet interface between the two. This interface allows the force applied on the PPGsensor 320 (but not elsewhere on the enclosure) to reach the pressure sensor 324 and be uniformly distributed on the pressure sensor 324.”] in the analogous art of blood pressure diagnostics [see abstract… “A method is presented for measuring blood pressure”]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Shemesh by using a thin-filmed capacitive transducer sensor (ie a force sensor) positioned under the PPG sensors (ie optical elements of the first substrate) similarly to that disclosed by Mukkamala as this would allow for the benefit of uniform pressure to be measured across the first substrate, thereby helping to improve the analysis of the resulting blood pressure measurement.


    PNG
    media_image1.png
    530
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    683
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    460
    551
    media_image3.png
    Greyscale

Regarding claim 15, wherein the processor is further configured to obtain a contact pressure between the user and the first substrate based on the vertical force and an area of the upper surface of the first substrate, and estimate the blood pressure based on the contact pressure and the pulse wave signal [see para 8… “Signals generated by the displacement sensors (e.g. pressure sensors), may be used by a PPG related signal processing circuit to compensate for and thus mitigate PPG sensing artifacts,” and para 106… “an upper section made of a Flexible Membrane Surrounding a Non-Compressible Material, for making contact with a body part of a subject (e.g. the finger of a wearer of a composite sensor watch/band”. And see claim 8… “wherein biological parameters detected by said PPG sensor, said ECG sensor, or by a combination of data from both said PPG and ECG sensors, is selected from a group consisting of: Heart Rate, Heart Rate Variability, Breathing Rate, ECG signal, Pulse Transmit Time, Blood Pressure”. As described here, a finger is applied on the surface of the PPG sensor which transmits a force and provides a signal (ie a pulse wave signal). The pulse wave signal is combined with the pressure measurement to mitigate sensing artifacts to ultimately provide a blood pressure].

Regarding claims 16-18, see labelled figures below rejection to claim 14 which shows the configured sub-substrates and claimed configurations.

Regarding claim 19, as discussed in rejection to claim 14, Fig. 7 of Shemesh explicitly discloses the area surrounding (ie the separation structures) the PPG sensors (ie the first and second substrates) is “non-compressible”.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Waller et al (US 20170238819) hereafter known as Waller. Waller discloses optical sensors (ie first and second membranes) spaced apart in vertical and horizontal directions [see Figs. 4A-4C] which are used to help determine a user’s blood pressure [see para 21… “In embodiments, the processor may determine, or utilize data stored in memory to determine, a physiological characteristic (e.g., blood pressure, stress, etc.) of the user based on the pulse-transit-time or the pulse wave velocity.”]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792